
	

113 S477 IS: Tribal Gaming Eligibility Act
U.S. Senate
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 477
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2013
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To amend the Indian Gaming Regulatory Act to modify a
		  provision relating to gaming on land acquired after October 17,
		  1988.
	
	
		1.Short titleThis Act may be cited as the
			 Tribal Gaming Eligibility
			 Act.
		2.Gaming on land
			 acquired after October 17, 1988Section 20 of the Indian Gaming Regulatory
			 Act (25 U.S.C. 2719) is amended—
			(1)by striking the
			 section designation and heading and all that follows through (a)
			 Except and inserting the following:
				
					20.Gaming on land
				acquired after October 17, 1988
						(a)In
				generalExcept
						;
				and
			(2)in subsection (b)—
				(A)in paragraph (1)(B), in the matter
			 preceding clause (i), by striking lands are taken and inserting
			 subject to paragraph (2), land is taken;
				(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
				(C)by inserting
			 after paragraph (1) the following:
					
						(2)Applicability
				to certain land
							(A)In
				generalExcept as provided in
				subparagraph (D), effective beginning on the date of enactment of the
				Tribal Gaming Eligibility Act,
				in addition to any other requirements under applicable Federal law, gaming
				conducted pursuant to an exception under paragraph (1)(B) shall not be
				conducted on land taken into trust after October 17, 1988, by the United States
				for the benefit of an Indian tribe unless the Secretary determines, on the date
				the land is taken into trust, that the Indian tribe—
								(i)has received a
				written determination by the Secretary that the land is eligible to be used for
				gaming under this section; and
								(ii)demonstrates—
									(I)in accordance
				with subparagraph (B), a substantial, direct, modern connection to the land
				taken into trust, as of October 17, 1988; and
									(II)in accordance
				with subparagraph (C), a substantial, direct, aboriginal connection to the land
				taken into trust.
									(B)Substantial,
				direct, modern connectionIn making a determination under
				subparagraph (A)(ii)(I) that an Indian tribe demonstrates a substantial,
				direct, modern connection to land taken into trust as of October 17, 1988, the
				Secretary shall certify that—
								(i)if the Indian
				tribe has a reservation—
									(I)the land is
				located within a 25-mile radius of the tribal headquarters or other tribal
				governmental facilities of the Indian tribe on the reservation;
									(II)the Indian tribe
				has demonstrated a temporal connection to, or routine presence on, the land
				during the period beginning on October 17, 1988, and ending on the date of the
				certification; and
									(III)the Indian
				tribe has not been recognized or restored to Federal recognition status during
				the 5-year period preceding the date of the certification; or
									(ii)if the Indian
				tribe does not have a reservation—
									(I)the land is
				located within a 25-mile radius of an area in which a significant number of
				members of the Indian tribe reside;
									(II)the Indian tribe
				has demonstrated a temporal connection to, or routine presence on, the land
				during the period beginning on October 17, 1988, and ending on the date of the
				certification; and
									(III)(aa)the land was included
				in the first-submitted request of the Indian tribe for newly acquired land
				since the date on which the Indian tribe was recognized or restored to Federal
				recognition; or
										(bb)(AA)the application to
				take the land into trust was received by the Secretary during the 5-year period
				beginning on the date on which the Indian tribe was recognized or restored to
				Federal recognition; and
											(BB)the Indian tribe is not conducting
				any gaming activity on any other land.
											(C)Substantial,
				direct, aboriginal connectionIn making a determination under
				subparagraph (A)(ii)(II) that an Indian tribe demonstrates a substantial,
				direct, aboriginal connection to land, the Secretary shall take into
				consideration some or all of the following factors:
								(i)The historical
				presence of the Indian tribe on the land, including any land to which the
				Indian tribe was relocated pursuant to the forcible removal of tribal members
				from land as a result of acts of violence, an Act of Congress, a Federal or
				State administrative action, or a judicial order.
								(ii)Whether the
				membership of the Indian tribe can demonstrate lineal descendent or cultural
				affiliation, in accordance with section 10.14 of title 43, Code of Federal
				Regulations (or a successor regulation).
								(iii)The area in
				which the unique language of the Indian tribe has been used.
								(iv)The proximity of
				the land to culturally significant sites of the Indian tribe.
								(v)The forcible
				removal of tribal members from land as a result of acts of violence, an Act of
				Congress, a Federal or State administrative action, or a judicial order.
								(vi)Other factors
				that demonstrate a temporal presence of the Indian tribe on the land prior to
				the first interactions of the Indian tribe with nonnative individuals, the
				Federal Government, or any other sovereign entity.
								(D)Exceptions
								(i)In
				generalSubparagraphs (A) through (C) shall not apply—
									(I)to any land on
				which gaming regulated by this Act will not take place;
									(II)to any land
				located within, or contiguous to, the boundaries of the reservation of an
				Indian tribe, as of October 17, 1988;
									(III)if—
										(aa)the relevant
				Indian tribe did not have a reservation on October 17, 1988; and
										(bb)the land is
				located—
											(AA)in the State of
				Oklahoma and within the boundaries of the former reservation of the Indian
				tribe, as defined by the Secretary, or contiguous to other land held in trust
				or restricted status by the United States for the Indian tribe in the State of
				Oklahoma; or
											(BB)in a State other
				than Oklahoma and within the last recognized reservation of the Indian tribe in
				any State in which the Indian tribe is presently located; or
											(IV)if the relevant
				Indian tribe has—
										(aa)taken land into
				trust during the period beginning on October 17, 1988, and ending on the date
				of enactment of the Tribal Gaming Eligibility
				Act; and
										(bb)has received a
				written determination by the Secretary that the land is eligible to be used for
				gaming under this section.
										(ii)Certain
				decisions
									(I)In
				generalSubject to subclause (II), subparagraphs (A) through (C)
				shall not apply to a final agency decision issued before the date of enactment
				of the Tribal Gaming Eligibility
				Act.
									(II)Pending
				applicationsSubparagraphs (A) through (C) shall apply to an
				application that is pending, but for which a final agency decision has not been
				made, as of the date of enactment of the Tribal Gaming Eligibility Act.
									(E)AdministrationAn
				action under this paragraph shall be considered a final administrative action
				for purposes of subchapter II of chapter 5, and chapter 7, of title 5, United
				States Code (commonly known as the Administrative Procedure
				Act).
							;
				and
				(D)in paragraph (4)
			 (as redesignated by subparagraph (B)), by striking paragraph
			 (2)(B) and inserting paragraph (3)(B),.
				
